Title: On Conversation, 15 October 1730
From: Franklin, Benjamin
To: 

The opinions expressed in this essay are exactly those Franklin is known to have held and which he set down in his autobiography and elsewhere. In addition the style and organization seem very like those of the young Franklin—sometimes colloquial and anecdotal, always clear and competent, though not yet exhibiting that mastery of language and problems of structure which characterized his literary composition a few years later. For these reasons the present editors believe that Franklin probably wrote this piece.

 
  
    Sic vita erat: facile omnes perferre, ac pati,
    Cum quibus erat cumque una, iis sese dedere,
    Eorum obsequi studiis, adversus nemini,
    Numquam præponens se aliis: ita facillime
    Sine Invidia invenias laudem, et amicos pares.    Ter.
  
To please in Conversation is an Art which all People believe they understand and practise, tho’ most are ignorant or deficient in it. The Bounds and Manner of this Paper will not allow a regular and methodical Discourse on the Subject, and therefore I must beg Leave to throw my Thoughts together as they rise.
The two grand Requisites in the Art of Pleasing, are Complaisance and Good Nature. Complaisance is a seeming preference of others to our selves; and Good Nature a Readiness to overlook or excuse their Foibles, and do them all the Services we can. These two Principles must gain us their good Opinion, and make them fond of us for their own Sake, and then all we do or say will appear to the best Advantage, and be well accepted. Learning, Wit, and fine Parts, with these, shine in full Lustre, become wonderfully agreeable, and command Affection; but without them, only seem an Assuming over others, and occasion Envy and Disgust. The common Mistake is, that People think to please by setting themselves to View, and shewing their own Perfections, whereas the easier and more effectual Way lies quite contrary. Would you win the Hearts of others, you must not seem to vie with, but admire them: Give them every Opportunity of displaying their own Qualifications, and when you have indulg’d their Vanity, they will praise you too in Turn, and prefer you above others, in order to secure to themselves the Pleasure your Commendation gives.
But above all, we should mark out those Things which cause Dislike, and avoid them with great Care. The most common amongst these is, talking overmuch, and robbing others of their Share of the Discourse. This is not only Incivility but Injustice, for every one has a natural Right to speak in turn, and to hinder it is an Usurpation of common Liberty, which never fails to excite Resentment. Beside, great Talkers usually leap from one thing to another with so much rapidity, and so ill a Connection, that what they say is a mere Chaos of Noise and Nonsense; tho’ did they speak like Angels they still would be disagreeable. It is very pleasant when two of these People meet: the Vexation they both feel is visible in their Looks and Gestures; you shall see them gape and stare, and interrupt one another at every Turn, and watch with the utmost Impatience for a Cough or a Pause, when they may croud a Word in edgeways: neither hears nor cares what the other says; but both talk on at any Rate, and never fail to part highly disgusted with each other. I knew two Ladies, gifted this Way, who by Accident travelled in a Boat twenty Miles together, in which short Journey they were both so extreamly tired of one another, that they could never after mention each others Name with any Temper, or be brought in Company together, but retained a mutual Aversion which could never be worn out.
The contrary Fault to this, and almost as disobliging, is that of seeming wholly unconcerned in Conversation, and bearing no other Part in the Discourse than a No or Yes sometimes, or an Hem, or perhaps a Nod only. This Inattention and Indifference appears so like Disrespect, that it affronts the Desire we all possess of being taken Notice of and regarded, and makes the Company of those who practise it tiresome and insipid. Such is the Vanity of Mankind, that minding what others say is a much surer Way of pleasing them than talking well our selves.
Another Error very common and highly disagreeable, is to be ever speaking of our selves and our own Affairs. What is it to the Company we fall into whether we quarrel with our Servants, whether our Children are froward and dirty, or what we intend to have for Dinner to morrow? The Sauciness of a Negro, the Prattle of a Child, the spoiling a Suit of Cloaths, the Expences of Housekeeping, or the Preparation for a Journey, may be to ourselves Matters of great Importance, as they occasion us Pain or Pleasure; but wherein are Strangers concerned, or what Amusement can they possibly receive from such Accounts? Opposite to this, but not less troublesome, is the impertinent Inquisitiveness of some People which is ever prying into and asking ten thousand Questions about the Business of others. To search after and endeavour to discover Secrets, is an unpardonable Rudeness; but what makes this Disposition worse, it is usually attended with an ill-natur’d, ungenerous, and mischievous Desire of exposing and aggravating the Mistakes and Infirmities of others. People of this Turn are the Pest of Society, and become both feared and hated. On these two Heads it may be useful always to remember, that we never ought to trouble People with more of our own Affairs than is needful for them to know, nor enquire farther into theirs than themselves think fit to tell us.

Story-telling is another Mistake in Conversation, which should be avoided by all who intend to please. It is impossible to hear a long insipid trifling Tale, void of Wit or Humour, drawn in by Neck and Shoulders, and told meerly for the sake of talking, without being uneasy at it. Besides, People this way given are apt to tell the same String of Stories, with all their rambling Particulars, again and again over; without considering, that whatsoever Pleasure themselves may find in talking, their Hearers wish their Tongues out. Old Folks are most subject to this Error, which is one chief Reason their Company is so often shun’d.
Another very disagreeable Error, is, a Spirit of Wrangling and Disputing, which some perpetually bring with them into Company: insomuch, that say whate’er you will, they’ll be sure to contradict you: and if you go about to give Reasons for your Opinion, however just they be, or however modestly propos’d, you throw them into Rage and Passion. Though, perhaps, they are wholly unacquainted with the Affair, and you have made yourself Master of it, it is no Matter, the more ignorant they are you still find them the more positive, and what they want in Knowledge they endeavour to supply by Obstinacy, Noise and Fury: and when you press hard upon them, instead of Argument they fly to personal Reproaches and Invectives. Thus every Trifle becomes a serious Business, and such People are continually involved in Quarrels.
Raillery is a part of Conversation, which to treat of fully would require a whole Paper; but now, I have only room to observe that it is highly entertaining or exceedingly disobliging, according as it is managed, and therefore we ought to use it with all the Caution possible. Natural Infirmities, unavoidable Misfortunes, Defects, or Deformities of any kind, should never be the Subject of it, for then it is not only impertinent, but affronting and inhuman. It’s like Salt, a little of which in some Cases gives a Relish, but if thrown on by Handfuls, or sprinkled on things at random, it spoils all. Raillery supposes Wit; but agreeable as Wit is, when it takes a wrong Turn it becomes dangerous and mischievous. When Wit applies it self to search into, expose, and ridicule the Faults of others, it often inflicts a Wound that rankles in the Heart, and is never to be forgiven. To rally safely, and so as to please, it is requisite that we perfectly know our Company: it’s not enough that we intend no Ill, we must be likewise certain what we say shall be taken as we intend it; otherwise, for the sake of a Jest we may lose a Friend, and make an inveterate Enemy. I shall say no more on this Head, but that we ought to use it sparingly; and whatever Opportunities may offer of shewing our Parts this way, so soon as any Body appears uneasy at it, and receives it with a grave Face, both Good Manners and Discretion advise to change the Subject for something else more harmless.
Akin to Raillery, and what oftentimes goes along with it, is Scandal. But if People hereby think to gain Esteem, they unhappily are mistaken; for every Body (even those who hear them with a seeming Pleasure) considers them with a kind of Horror. No one’s Reputation is safe against such Tongues: all in Turn may expect to suffer by them. Insensible of the Ties of Friendship, or the Sentiments of Humanity, such Creatures are mischievous as Bears or Tygers, and are as much abhorr’d and fear’d.
There are many more Mistakes which render People disagreeable in Conversation, but these are the most obvious; and whosoever avoids them carefully can never much displease. I shall only add, in a few Words, what are the most likely Means to make a Man be well accepted.
Let his Air, his Manner, and Behaviour, be easy, courteous and Affable, void of every Thing haughty or assuming; his Words few, express’d with Modesty, and a Respect for those he talks to. Be he ever ready to hear what others say; let him interrupt no Body, nor intrude with his Advice unask’d. Let him never trouble other People about his own Affairs, nor concern himself with theirs. Let him avoid Disputes; and when he dissents from others propose his Reasons with Calmness and Complaisance. Be his Wit ever guided by Discretion and Good Nature, nor let him sacrifice a Friend to raise a Laugh. Let him not censure others, nor expose their Failings, but kindly excuse or hide them. Let him neither raise nor propagate a Story to the Prejudice of any Body. In short, be his Study to command his own Temper, to learn the Humours of Mankind, and to conform himself accordingly.
